Citation Nr: 1133242	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a restoration of a 20 percent evaluation for degenerative arthritis of the left knee, including whether the reduction of the 20 percent rating was proper for degenerative arthritis of the left knee.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1982 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  Initially, the Veteran had filed a claim for an increased rating for his service-connected bilateral knee disabilities.  In an April 2007 decision, the RO decreased evaluations of 20 percent for degenerative arthritis of each knee to 10 percent (effective July 1, 2007).  

In May 2010, the Board dismissed the appeal regarding the right knee.  The Board also denied entitlement to restoration of a 20 percent rating for degenerative arthritis of the left knee, effective July 1, 2007.  In March 2011, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion for remand regarding the service-connected left knee degenerative arthritis only.  To avoid confusion, the Board has restyled the issues on the title page accordingly.  

The Veteran testified before a decision review officer in November 2008 and before the undersigned at a Board hearing in February 2010.  Transcripts have been associated with the file.  

The issue of entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1. By January 2007 rating decision, the RO informed the Veteran that it proposed to reduce the prior 20 percent evaluation for left knee disability to 10 percent.  

2. Applying the statutory and regulatory provisions to the evidence of record at the time of the October 2002 rating decision, a 20 percent rating for left knee degenerative joint disease was not warranted, and the assignment of a 20 percent rating for such disability at that time constituted clear and unmistakable error (CUE).  

3. In an April 2007 rating decision, the RO reduced the disability evaluation for the Veteran's left knee disability from 20 percent to 10 percent, effective from July 1, 2007; the evidence of record reflected an improvement in the Veteran's left knee disability, as the left knee range of motion was from 0 to 125 degrees.  


CONCLUSION OF LAW

The reduction of the disability evaluation for left knee degenerative arthritis from 20 percent to 10 percent, effective July 1, 2007, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(a) & (e), 3.321, 3.344, 4.71a, Diagnostic Codes (DCs) 5003, 5256 to 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

As for CUE, in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c), (d).  

If a finding of CUE results in the reduction or discontinuance of a benefit, the requirements of 38 C.F.R. § 3.500(b)(2) will apply, except as provided in 38 C.F.R. § 3.105(d) and (e).  See 38 C.F.R. § 3.105(a).  The provisions of 38 C.F.R. § 3.105(d) concern the severance of service connection and, therefore, do not apply in this case.  However, the provisions of 38 C.F.R. § 3.105(e) are applicable.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2010) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

Here, in a January 2007 letter and decision, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected left knee degenerative arthritis.  In the letter, the RO informed the Veteran of the type of evidence necessary he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the Veteran's submitted evidence, the RO, by an April 2007 rating action, formally reduced the evaluation of his service-connected left knee degenerative arthritis from 20 percent to 10 percent, effective on July 1, 2007.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), all available medical records have been associated with the file.  The Veteran received several VA examinations.  The duty to assist has been met.  

Additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  However, these additional provisions do not apply in this case because the Veteran's 20 percent rating for left knee degenerative joint disease had only been in effect since August 2002, or less than five years.  

II. Legal Criteria and Analysis

There are several regulations that are potentially applicable in cases where a rating is reduced.  Total disability ratings are dealt with under 38 C.F.R. § 3.343 and the stabilization of disability ratings is covered under 38 C.F.R. § 3.344.  Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 U.S.C.A. § 3.344(a) and (b).  For disabilities that have been in place less than five years, § 3.344(c) applies.  As § 3.344(c) states, disability ratings which have been in place less than five years are not stabilized and are likely to improve (emphasis added).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  Id.  

In Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992), the Court held that in a case where a Veteran's disability rating is reduced, the Board must determine whether the reduction of the Veteran's rating was proper and not phrase the issue in terms of whether the Veteran was entitled to an increased rating.  In Dofflemyer, the Court cited to Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991), where it was specifically stated that the case was a rating reduction case and not an increased rating case.  Also, Dofflemyer and Peyton were cases involving total disability ratings for at least a period of time.  In Peyton, the Board did not state if potentially § 3.344(a) and (b) applied; these regulations may have been applicable, but the Court remanded the case so a determination could be made on that issue.  

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the Court found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b).  

The Board finds this case is distinguishable from Dofflemyer, Peyton and Brown.  This is not a case involving a total disability rating.  This is also not a case where the rating was in place for over five years.  The Board finds that § 3.344(a) and (b) do not apply here.  Instead, § 3.344(c) applies; this section covers disabilities that are likely to improve.  

Here, the Veteran had filed an increased rating for both of his service-connected knee disabilities initially in August 2006.  After looking at the evidence and past rating in the file, the RO issued a decision on the basis of CUE proposing to reduce the Veteran's left knee degenerative joint disease from 20 percent to 10 percent in January 2007.  The RO reduced the left knee degenerative joint disease to 10 percent in an April 2007 rating decision.  As a result, Payton, Dofflemyer, and Brown are not on point in this circumstance.  

The Board finds the Veteran has two claims: one for restoration regarding the April 2007 RO decision and one for the initial increased rating that the Veteran originally filed in August 2006.  As explained, the Board is remanding the Veteran's increased rating claim for further development.  In doing so, the Board is cognizant of the fact that there is overlap between the restoration and increased rating claim.  The Veteran will receive another opportunity to assert he was due an increased rating during the time periods discussed in this decision.  This is not prejudicial to the Veteran.  With the two claims pending simultaneously the Board has no choice but to adjudicate them both.  

There are also specific parameters set in place for CUE claims.  CUE claims are typically brought by veterans, but the RO may initiate a rating to sever or reduce a grant of VA benefits based upon CUE in an underlying decision as well.  To sustain a reduction claim, VA must show that the original increase was granted on the basis of clear and unmistakable error; consequently, these are claims in which the burden of proof is on the government.  38 C.F.R. § 3.105(e) (2010).  In Daniels v. Gober, 10 Vet. App. 474, 480 (1997), the Court held that reviewable evidence in a severance claim (and by analogy, a reduction claim) is not limited to that which was before the RO in making its initial service connection award.  

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the applicable statutory and regulatory provisions at the time of October 2002 rating decision, which continue to be in effect, were as follows: 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2010).  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In absence of ratable limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  Note (1) explains that the above 10 and 20 percent ratings will not be combined with ratings based on limitation of motion.  Id.  

DC 5256 covers ankylosis of the knee.  38 C.F.R. § 4.71a.  DC 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability.  DC 5258 provides for a 20 percent rating when there dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  DC 5259 provides for a 10 percent rating when there is removal of symptomatic semilunar cartilage.  Id.  

DC 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id.  

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id.  

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  According to VA standards, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).  

Turning to the history of the left knee disability, in February 1991, the RO first granted service connection for tricompartment degenerative joint disease of the right knee at 20 percent.  In a May 1997 VA examination report, the Veteran's in-service football injury of the right knee was described.  The report stated that in the past year the Veteran had been noticing pain in the left knee he believed was brought on by having to favor the right knee.  He had pain in the left knee when stooping, bending, lifting and squatting.  Upon physical examination, there was no swelling, deformity or instability in the left knee.  There was bilateral crepitus.  Range of motion was full with pain on the extremes.  The diagnosis was a painful left knee.  A VA radiology report from the same month showed the Veteran had degenerative changes in both knees; it was worse on the right.  

In October 1997, the Veteran had another examination.  Again, the right knee history was related.  He avoided running and squatting.  He had pain in cold weather.  The left knee started bothering him one year prior without any injury; it felt like the right one did when his right knee first started hurting.  He used no assistive devices.  The knees were stable and he had no dislocations.  Only his right knee hurt him every day.  He had full range of motion of the left knee.  There was pain on movement, but no fatigue, weakness, lack of endurance, instability, effusion, edema, heat or redness.  His weight-bearing, standing and walking were normal.  He had no ankylosis, shortening, or inflammatory arthritis.  The diagnosis was painful left knee with osteoarthritis.  The examiner added that the left knee pain and pathology were causally related to the severe impairment of the service-connected right knee disability.  

As a result of the examiner's opinion, in December 1997 the RO granted service-connection for degenerative arthritis of the left knee at 10 percent (effective February 18, 1997).  

The Veteran visited Dr. Rowan in June 2002.  He was 5 feet and 10 inches tall and 223 pounds.  His visit was due to knee stiffness, which was worse on the right.  His pain and swelling in the left knee was not as severe as for the right knee.  Activity and exercise triggered his pain.  Dr. Rowan found that both knees lacked five to ten degrees of extension and flexed to about 110 degrees.  He had no effusion but there was positive crepitus with range of motion.  X-rays showed extensive arthritis in the right knee; the left knee was described as "half as bad."  The diagnosis was osteoarthritis, right worse than the left.  

In August 2002, the Veteran filed a claim for an increased rating for his service-connected knee disabilities.  He was given a VA examination in October 2002.  The report shows the Veteran's history of degenerative arthritis of both knees was reported.  He complained of bilateral knee pain aggravated by activity.  His knees were puffy on inspection and he complained of swelling.  Range of motion was from 0 to 120 degrees with significant crepitus.  In October 2002, the left knee degenerative joint disease was increased to 20 percent effective August 22, 2002.  It was reasoned that a 20 percent evaluation was warranted when x-ray evidence shows involvement of two or more major joints with occasional exacerbations.  It was remarked that the Veteran exhibited some swelling and limitation of motion, but a higher evaluation was not warranted for limitation of flexion and/or extension even after considering additional limitation of function caused by pain.  The diagnostic code assigned was DC 5003, which covers degenerative arthritis.  

A March 2006 VA physician's assistant note showed the Veteran complained of left knee pain and swelling; he had no crepitus or deformity and was neurologically intact.  The same month, a VA radiology record showed moderate tricompartmental degenerative joint disease.  In May 2006, a VA primary care record showed the Veteran complained of pain with range of motion.  There was no effusion or erythema of the bilateral knees.  The impression of the left knee was moderate tricompartmental degenerative joint disease.  This was shown by X-ray.  June 2006 VA records show the Veteran's left knee range of motion to be from 5 to 90 degrees with "impressive crepitus" and that he was issued a left knee brace.  

In August 2006, the Veteran filed a new claim for an increased rating for his service-connected knee disabilities.  He said these disabilities were getting worse every year.  He said he had daily pain in his knees, with weakness and giving away when he was on uneven surfaces or stairs.  He had knee braces prescribed and a doctor advised him to take him off of his knees.  He was on medication and given resistance bands for exercise.  

In September 2006, a VA primary care doctor record showed the Veteran complained of pain in knees.  Degenerative joint disease was noted and weight loss was recommended.  

In October 2006, the Veteran was given a new VA examination.  His VA medical records were reviewed.  The Veteran complained of knee pain, stiffness, popping, and swelling of the knee.  He was prescribed medication for pain.  He experienced flare-ups with squats and stairs.  He used a brace.  He had no dislocation, effusion, spasm, redness, problems with repetitive use, inflammatory arthritis, limping, atrophy, or instability.  The Veteran reported missing one week of work within the last year due to knee pain.  The examiner noted he took off his shoes and socks by himself.  Flexion was 0 to 125.  Extension was 0.  He had crepitus, tenderness and pain on motion.  

In January 2007, the RO proposed to reduce degenerative arthritis for left knee from 20 to 10 percent.  The RO stated that in the October 2002 rating, an increased rating of 20 percent for the left knee was assigned under DC 5003 for degenerative arthritis with X-ray evidence of involvement of 2 more major joints.  The RO explained that a single 20 or 10 percent rating for each knee should have been assigned for arthritis in both knees.  A 20 percent rating for each knee was incorrect.  The 20 percent rating had not been in effect for 5 years or more.  

A February 2007 record from Dr. Draper shows the Veteran complained of catching in his left knee.  He had good alignment and no effusion.  He experienced crepitus, tenderness and walked with a limp.  His range of motion was 0 to 120-130.  The impression was degenerative joint disease with X-ray evidence of loose bodies.  A Dr. Murphy note (from the same month) showed the left knee had popping and clicking but no real giving way.  Loose bodies were noted but were not palpable.  The knee was stable.  Compared to the right knee, the left was not considered "troubling." 

In April 2007, the RO decreased the left knee degenerative joint disease rating from 20 percent to 10 percent, effective July 1, 2007.  The 20 percent rating had not been in effect for 5 years or more.  

In his June 2007 notice of disagreement, the Veteran contended that he suffered from pain, stiffness, instability, crepitus during movement, and pain upon moving his knees after rest.  He stated he walked with a limp and asserted he suffered from degenerative joint disease.  

In February 2010, the Veteran testified at a Board hearing.  He asserted that in 2009 his VA doctor recommended doing a total left knee replacement.  (Transcript, p 3.)  The Veteran reported having locking and pain all day.  (Transcript, p 4.)  This occurred several times a week.  (Transcript, p 5.)  He also wore a metal brace for stability.  Id.  He said that his leg gave out or buckled a little.  (Transcript, p 6.)  He also used a cane to help with stability.  (Transcript, p 7.)  He took medication for his left knee as well. (Transcript p 8.)  He heard noises (including popping and clicking) when he walked.  (Transcript, p 9.)  He said that shots to his left knee did not have any effect.  (Transcript, p 13.)  He has not fallen due to his knee.  Id.  The primary symptoms of the left knee were locking and pain.  Id.  

The Board finds that there was CUE in the October 2002 decision which increased the Veteran's rating for left knee degenerative joint disease to 20 percent.  The degenerative arthritis code under 38 C.F.R. § 4.71a, DC 5003 states that arthritis established by X-ray is to be rated under the limitation of motion codes.  When there is no significant limitation of motion (as there has not been for the left knee throughout this case), a 10 percent rating is applicable, to be combined and not added under DC 5003.  In absence of ratable limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

The Veteran was already receiving 20 percent rating for right knee arthritis in 2002 under DC 5010 (traumatic arthritis, which is rated under DC 5003).  As a result, another 20 percent for the left knee degenerative joint disease was not warranted.  A 20 percent rating is warranted for two or more major joints, i.e., both knees not just for either single knee.  The Veteran should have either received 10 percent for each knee (to be combined, not added) or a single 20 percent for the two major joints (both knees).  As a result, the assignment of two separate 20 percent ratings for each knee was clearly and unmistakably erroneous.  

As the evidence shows, there was no other way for the left knee degenerative joint disease to have received the 20 percent rating.  Ratings were available for other types of impairment as a result of a knee disability under 38 C.F.R. § 4.71a, namely, DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  There was no evidence of ankylosis or genu recurvatum at the time of the October 2002 rating decision.  See DCs 5256, 5263.  The exhibited motion loss did not warrant a compensable evaluation under DC 5260 or 5261 (limitation of flexion and extension).  Further, while the Veteran intermittently wore a brace, there was no evidence that this was due to nonunion or malunion of the tibia or fibula.  See DC 5262.  With respect to subluxation or lateral instability under DC 5257, the Veteran complained of instability, however, neither instability nor subluxation was exhibited on objective testing.  

As such, even considering all potentially applicable diagnostic codes, the evidence of record at the time of the October 2002 rating decision only supported a rating of 10 percent for left knee degenerative joint disease.  See 38 C.F.R. § 4.3; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Further, all symptomatology of the Veteran's left knee degenerative joint disease was contemplated by the applicable rating criteria, and there was no indication that the disability presented an exceptional or unusual disability picture.  There is no indication that extra-schedular consideration or an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) was appropriate at that time.  No staged ratings were necessary.  

Finally, the Board finds that the Veteran's disability also improved prior to the April 2007 reduction.  The Veteran complained of knee swelling and pain, with range of motion limited in both extension and flexion on examination in June 2002 shortly prior to the increased rating.  On VA examination in October 2006, the range of motion was from 0-125, with no spasm, redness, problems with repetitive use, atrophy or instability.  He reportedly continued to work at the postal service as a custodian so the improvement appears to have been under the ordinary conditions of life.    

The Board has considered the entire prior history of the Veteran's left knee in detail.  The Veteran's 20 percent evaluation was effective August 22, 2002 and continued in effect until July 1, 2007.  Since the evaluation had not been in effect for five years or more, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) was not required.  38 C.F.R. § 3.344(c) (2010).  Even if consideration of material improvement was required, arthritis is not one of the diseases mentioned as subject to temporary improvement that cannot be reduced on the basis of one evaluation.  38 C.F.R. § 3.344(a) (2010).  The evidence shows that the Veteran's left knee degenerative arthritis underwent some improvement as shown by the October 2006 VA examination; his left knee motion had improved.  38 C.F.R. § 3.344(c), states: "Reexaminations disclosing improvement, physical and mental, in these disabilities will warrant a reduction in rating."  The Board finds that improvement in the left knee had occurred.  

In sum, the RO properly concluded that the assignment of a 20 percent rating for left knee degenerative joint disease in the October 2002 rating decision constituted CUE, as this rating was the result of incorrect application of statutory and regulatory provisions to the evidence of record at that time.  See 38 C.F.R. § 3.105(a); Russell, 3 Vet. App. 310.  Further, all applicable procedural safeguards to implement a rating reduction due to CUE were followed.  See 38 C.F.R. § 3.105(a) & (e).  Additionally, the record does show some improvement warranting the reduction at the time under 38 C.F.R. § 3.344(c).  Whether an increased rating for the left knee degenerative joint disease is warranted is to be determined as this issue is being remanded.  As a result, entitlement to restoration of a 20 percent evaluation for degenerative arthritis of the left knee, effective July 1, 2007, is denied.  In other words, the Board finds that the rating reduction for the left knee degenerative joint disease from 20 percent to 10 percent, effective July 1, 2007, was proper and the appeal must be denied.  


ORDER

Entitlement to restoration of a 20 percent evaluation for degenerative arthritis of the left knee, effective July 1, 2007, is denied.  


REMAND

The Veteran's left lower extremity was found to have moderate effusion, no ligamentous laxity and patellofemoral apprehension in May 2010 at a VA appointment.  In the record, the resident stated that a left knee arthroscopy was now recommended due to symptoms.  Additionally in October 2010, at a VA mental health examination, the Veteran reported his left knee was scheduled to be replaced in January 2011.  

On remand, more recent VA records (from August 2010 onward) should be associated with the file.  The Veteran should be given a more recent VA examination so the current nature and severity of his left knee degenerative joint disease may be determined.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain VA records from August 2010 onward and associate them with file.  A negative reply is requested.  

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee degenerative joint disease.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that the claims folder was reviewed.  All indicated tests should be conducted.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected left knee degenerative joint disease.  The examiner should report all range of motion measurements, including flexion and extension, for the left knee in degrees.  Note any pain on motion that the Veteran experiences.  

The examiner should state whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  The examiner should comment of the presence or absence of any related instability or subluxation of the knee.  

3. Re-adjudicate the claim for an increased rating for degenerative joint disease of the left knee.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


